Citation Nr: 0325612	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for vision loss.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to May 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In October 2000, the Board remanded the issues of whether new 
and material evidence had been received to reopen the claims 
for service connection for a left knee disability and a back 
disability to the RO for a hearing.  That hearing was 
conducted and the issues are again before the Board for 
consideration.  Additionally, in October 2000 the Board 
denied the veteran's claims for service connection for 
tinnitus, hearing loss, and vision loss as not well grounded.  
Following that decision, the veteran sought to reopen these 
claims.  The veteran did not seek readjudication of these 
claims pursuant to the Veterans Claims Assistance Act of 2000 
and the time period in which to seek such readjudication has 
now closed.  Pub. L. No. 106-475, § 7(b), 114 Stat. 2096 
(2000).  The RO denied reopening the claims for service 
connection for hearing loss and presbyopia (vision loss), and 
denied service connection for tinnitus.  The veteran has 
perfected appeals on these issues and they are again before 
the Board for consideration.  


REMAND

The record reflects that the veteran is receiving Social 
Security Administration disability benefits due in part to a 
back condition.  Medical evidence used by that agency may 
provide probative evidence for assessing the veteran's 
claims.  Since the records of the Social Security 
Administration are government records that are potentially 
relevant to the adjudication of the veteran's claims, this 
case will be returned to the RO to request copies of the 
disability determinations made by that agency and the medical 
evidence used for such determinations.

The current claims file is a "rebuilt" file since the 
original claims file which contained the veteran's service 
medical records was lost.  The veteran testified at hearings 
at the RO in June 1991 and March 2001 that he was 
hospitalized for nine days at an Army Hospital at 
"Wurzburg", Germany.  He indicated the hospital treatment 
included treatment for his knees and back.  The National 
Personnel Records Center (NPRC) responded to a request from 
the veteran that a search failed to produce any records for 
"Wurzburgh Army Hospital".  Since the veteran's service 
medical records have been lost, morning reports for the 
veteran's unit in Germany may show whether he was 
hospitalized and the facility where any such hospitalization 
may have occurred.  If he was hospitalized in a military 
hospital, clinical records for such hospitalization may 
provide probative evidence for assessing the veteran's 
claims.  Accordingly, this case will be returned to the RO to 
request morning reports and clinical records for any 
inservice hospitalizations.  

The RO's December 2001 rating decision denied service 
connection for tinnitus.  However, the Board's October 2000 
decision denied service connection for tinnitus.  This is a 
final determination, and new and material evidence is 
required to reopen the service connection claim.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  Accordingly, the case will be 
returned to the RO to consider the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for tinnitus in the first instance.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:


1.  The RO should request copies of any 
disability determination(s) made by the 
Social Security Administration and the 
medical evidence used for such 
determination(s).

2.  The RO should request that NPRC 
search morning reports for Co. B, 3rd. 
Medium Tank Bn., 37th Armor Div., from 
January 1963 to May 1963, for entries 
related to hospitalization of the veteran 
in Germany.  NPRC should also be advised 
that if the morning reports show 
hospitalization of the veteran in service 
and identify the military hospital, all 
clinical records for the hospitalization 
should be provided to the RO.

3.  Following completion of the above, 
the RO should review the appellant's 
claims and determine whether new and 
material evidence has been received to 
reopen the claims for service connection 
for a left knee disability, a back 
disability, bilateral hearing loss, and 
vision loss.  The RO should also 
initially consider the issue of whether 
new and material evidence has been 
received to reopen the claim for service 
connection for tinnitus.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.

4.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


